Case: 20-1303    Document: 48     Page: 1   Filed: 05/04/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            MICRON TECHNOLOGY, INC.,
                    Appellant

                             v.

         NORTH STAR INNOVATIONS, INC.,
                  Cross-Appellant
              ______________________

                   2020-1303, 2020-1402
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00989.
                  ______________________

                   Decided: May 4, 2021
                  ______________________

     MELANIE L. BOSTWICK, Orrick, Herrington & Sutcliffe
 LLP, Washington, DC, argued for appellant. Also repre-
 sented by JARED BOBROW, JEREMY JASON LANG, Menlo
 Park, CA.

     EDWARD C. FLYNN, Eckert Seamans Cherin & Mellott,
 LLC, Pittsburgh, PA, argued for cross-appellant. Also rep-
 resented by PHILIP LEVY, NATHANIEL COEN WILKS.
                 ______________________
Case: 20-1303     Document: 48      Page: 2    Filed: 05/04/2021




 2                                 MICRON TECHNOLOGY, INC. v.
                                 NORTH STAR INNOVATIONS, INC.


     Before NEWMAN, LINN, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
      The Patent Trial and Appeal Board (Board) issued a
 final written decision in an inter partes review (IPR) pro-
 ceeding regarding the patentability, vel non, of claims 1–
 12, 14–16, and 20–23 of U.S. Patent No. 5,943,274 (’274 pa-
 tent), owned by North Star Innovations, Inc. (North Star).
 Micron Technology, Inc. (Micron), the petitioner in the pro-
 ceeding, appeals the Board’s findings that dependent
 claims 2 and 10 are not unpatentable as anticipated. North
 Star cross-appeals, contending that the Board erred in
 finding independent claims 1 and 21 unpatentable as an-
 ticipated. For the reasons that follow, we affirm the
 Board’s decision as to the challenged grounds in both the
 appeal and cross-appeal.
                         BACKGROUND
     This case concerns integrated circuit memory chips.
 Specifically, the memory chips at issue here lie at the sec-
 tion of the memory known as the “output stage,” which sits
 between the data storage cell arrays, that is, the cells that
 store values in the memory, and the input/output pins that
 communicate with components outside of the memory.
 These output stage memory circuits are comprised of a dif-
 ferential amplifier sub-circuit, a level-converter sub-cir-
 cuit, and a latch sub-circuit, among other circuit
 components.
      A brief background on each of these sub-circuits is war-
 ranted. A differential amplifier circuit detects and ampli-
 fies a small input voltage difference. ’274 patent col. 1 ll.
 25–28. Similarly, level converters also perform amplifica-
 tion, converting a small signal input to a higher voltage
 level output. Id. at col. 5 ll. 66–67. Latch circuits are used
 to store a data signal. Id. at col. 1 l. 30. In this type of
 output stage memory circuit, the latch stores the output
 signal of the differential amplifier before it is output to the
Case: 20-1303     Document: 48     Page: 3    Filed: 05/04/2021




 MICRON TECHNOLOGY, INC. v.                                   3
 NORTH STAR INNOVATIONS, INC.


 data input/output pad, such that the output is held at a
 consistent binary 0 or 1 value instead of fluctuating or tog-
 gling between 0 or 1 while the differential amplifier detects
 the next voltage output value. Id. at col. 1. ll. 29–33.
      The ’274 patent, entitled, “Method and Apparatus for
 Amplifying a Signal to Produce a Latched Digital Signal,”
 relates “in general to a method and apparatus for amplify-
 ing a signal to produce a latched digital signal, and more
 particularly to an output stage of a memory.” Id. at col. 1
 ll. 6–8. The ’274 patent explains that prior art output stage
 memory circuits utilized two clock signals (circuit timing
 signals) to operate the circuit: one clock signal for the dif-
 ferential amplifier sub-circuit and one clock signal for the
 latch sub-circuit. Id. at col. 1 ll. 37.
      This dual-clock approach, according to the patent, has
 its drawbacks—“the timing relationship between the two
 clocks cannot be consistently controlled due to manufactur-
 ing process variations, temperature variations, power sup-
 ply voltage variations, etc.” causing the two clocks to
 provide slightly different timing signals to the sub-circuits.
 Id. at col. 1 ll. 37–40. The ’274 patent also explains that
 precise circuit timing is advantageous. Id. at col. 1 ll. 40–
 45. To solve these problems, the patented output stage
 memory circuit employs a “clock-free latch circuit,” id. at
 col. 2 l. 55, meaning that the latch operates without a clock
 signal and thus the circuit needs only one clock signal over-
 all, id. at col. 5 ll. 25–26.
     Claims 1, 2, 10, and 21 of the ’274 patent are at issue
 in this appeal. They recite as follows:
     1. An apparatus for use as an output stage of a
     memory device, the apparatus comprising:
     a timing circuit;
     a differential amplifier responsive to the timing cir-
     cuit;
Case: 20-1303     Document: 48     Page: 4    Filed: 05/04/2021




 4                                 MICRON TECHNOLOGY, INC. v.
                                 NORTH STAR INNOVATIONS, INC.


     an impedance control circuit;
     a level converter responsive to the differential am-
     plifier and the impedance control circuit; and
     a clock-free latch responsive to the level converter.
     2. The apparatus of claim 1, wherein the timing
     circuit is a clock delay circuit.
     10. The apparatus of claim 1, wherein the differ-
     ential amplifier has an output driven by at least
     one of an emitter and a source of a transistor.
     21. A memory device comprising:
     bit cell array;
     an amplifier module responsive to the bit cell ar-
     ray; and
     an output stage responsive to the amplifier module,
     the output stage comprising:
     a differential amplifier responsive to a clock signal;
     a high impedance control circuit;
     a level converter responsive to the differential am-
     plifier and responsive to the high impedance con-
     trol circuit; and
     a clock-free latch responsive to the level converter.
 ’274 patent at claims 1, 2, 10, and 21.
     Micron petitioned for inter partes review of the ’274 pa-
 tent on multiple grounds, including that claims 1–3, 8–12,
 14–16, 20, and 21 are anticipated by Tachibana 1 under 35



     1  Japanese Patent Application Publication No. H4-
 170816 to Tachibana et al., titled “Semiconductor Inte-
 grated Circuit,” and published June 18, 1992.
Case: 20-1303     Document: 48      Page: 5    Filed: 05/04/2021




 MICRON TECHNOLOGY, INC. v.                                   5
 NORTH STAR INNOVATIONS, INC.


 U.S.C. § 102(b). 2 The Board agreed with Micron that all
 the challenged claims were unpatentable, except for de-
 pendent claims 2 and 10, which it found were not antici-
 pated by Tachibana. See Micron Tech., Inc. v. North Star
 Innovations, Inc., No. IPR2018-00989, 2019 WL 5423610,
 at *41 (P.T.A.B. Oct. 22, 2019) (Final Written Decision).
 Regarding claim 2, the Board concluded that “Tachibana’s
 timing circuit does not correspond to claim 2’s ‘clock delay
 circuit.’” Id. at *21. For claim 10, the Board determined
 that Tachibana did not disclose a differential amplifier
 with “an output driven by at least one of an emitter and a
 source of a transistor,” and thus, claim 10 was not shown
 to be anticipated. Id. at *23–25.
     Micron appeals the Board’s findings on claims 2 and 10.
 North Star cross-appeals the Board’s findings on claims 1
 and 21. We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(4)(A) and 35 U.S.C. § 141(c).
                          DISCUSSION
      Anticipation is a question of fact that we review for sub-
 stantial evidence. In re Rambus, Inc., 753 F.3d 1253, 1256
 (Fed. Cir. 2014). A prior art document anticipates a claim
 if it describes every element of the claimed invention, ei-
 ther expressly or inherently. Husky Injection Molding Sys.
 Ltd. v. Athena Automation Ltd., 838 F.3d 1236, 1248 (Fed.
 Cir. 2016). “Claim construction is a legal issue reviewed de
 novo, based on underlying factual findings that are re-
 viewed for substantial evidence.” Personal Web Techs.,
 LLC v. Apple, Inc., 848 F.3d 987, 990 (Fed. Cir. 2017).




     2    Because the ’274 patent’s filing date predates the
 amendment to § 102 made by the Leahy-Smith America In-
 vents Act (AIA), Pub. L. No. 112-29, 125 Stat. 284 (2011),
 any reference to § 102 refers to the pre-AIA version of the
 statute.
Case: 20-1303     Document: 48      Page: 6    Filed: 05/04/2021




 6                                 MICRON TECHNOLOGY, INC. v.
                                 NORTH STAR INNOVATIONS, INC.


                               A
     Micron contends that the Board erred in upholding the
 patentability of claim 2 for two reasons: (1) the Board’s
 construction of “clock delay circuit” was improperly nar-
 row, and (2) Tachibana discloses the “clock delay circuit”
 even under the Board’s construction. We disagree and ad-
 dress both arguments seriatim.
      Because the ’274 patent is expired, its claim terms are
 construed according to the principles articulated in Phil-
 lips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc).
 See In re Rambus Inc., 694 F.3d 42, 46 (Fed. Cir. 2012).
 The Board construed the “clock delay circuit” of claim 2 to
 be “a circuit that receives a clock signal as an input and
 provides different versions of the input clock signal, with
 one version delayed compared to the other version.” Mi-
 cron, 2019 WL 5423610, at *13. Further, because the
 Board’s construction of “clock delay circuit” included the
 term “clock signal,” the Board also construed “clock signal”
 as “a control signal that enables or disables a circuit ele-
 ment in an output stage, such as a differential amplifier or
 a level converter.” See id. at *14. Neither party disputes
 the Board’s “clock signal” construction.
     Micron submits that the plain and ordinary meaning of
 “clock delay circuit” as used in claim 2 is “a circuit that de-
 lays a clock signal in some manner.” Appellant’s Br. at 33.
 Micron contends that “both parties’ experts agreed that the
 ordinary meaning of the term ‘clock delay circuit’ is exactly
 what those words say.” Id. at 34. The Board’s definition is
 too limiting, suggests Micron, because “a ‘clock delay cir-
 cuit’ need not receive a clock signal as an input,” id. at 37,
 and “need not create multiple versions of a single signal,
 with one delayed compared to the other,” id. at 40. But we
 see no error in the Board’s construction.
      We are not persuaded that “clock delay circuit” as used
 in claim 2 has an ordinary, established meaning in the rel-
 evant field. We disagree with Micron that “the parties’
Case: 20-1303      Document: 48      Page: 7     Filed: 05/04/2021




 MICRON TECHNOLOGY, INC. v.                                     7
 NORTH STAR INNOVATIONS, INC.


 experts agreed that the ordinary meaning of the term ‘clock
 delay circuit’” “requires only ‘a circuit that is designed to
 delay a clock signal in some manner.’” Id. at 34; see also
 J.A. 1945 (North Star’s expert explaining that clock delay
 circuit “could have a meaning [] depending on the context
 in which they’re used” and that “that meaning . . . would be
 different”). Micron points us to its expert’s declaration, see
 J.A. 1901, which opines that a clock delay circuit is “a cir-
 cuit that is designed to delay a clock signal in some man-
 ner,” id. ¶ 22. Expert testimony is generally not “useful to
 a court” when it contains only “conclusory, unsupported as-
 sertions by [the expert] as to the definition of a claim term.”
 SkinMedica, Inc. v. Histogen Inc., 727 F.3d 1187, 1195
 (Fed. Cir. 2013) (quoting Phillips, 415 F.3d at 1318). Mi-
 cron does not cite to any other evidence beyond the decla-
 ration, and we, like the Board, accord little weight to this
 testimony.
      We agree with the Board that the best understanding
 of “clock delay circuit” in light of the specification is that it
 receives a clock signal as an input and outputs two differ-
 ent versions of this input clock signal, delaying one with
 respect to the other. The Board found that both “the par-
 ties and their respective experts agree that a ‘clock delay
 circuit’ receives a clock signal as an input,” Micron, 2019
 WL 5423610, at *17, and notwithstanding Micron’s current
 disagreement, the record supports this finding, see, e.g.,
 J.A. 487–88 (Board: “Does a clock delay circuit receive as
 an input a clock signal” . . . Micron’s counsel: “yes.”). This
 admission aside, when the “timing circuit” of claim 2—in-
 cluding the clock delay circuit—is referenced in the written
 description of the ’274 patent, it is always referenced as ac-
 cepting a clock signal as input. See ’274 patent col. 5 ll. 19–
 44.
     Citing claim 4, Micron suggests that claim differentia-
 tion dictates that construing claim 2 as the Board did ren-
 ders claim 4 superfluous. Appellant’s Br. at 39–40. Claim
 4, which, like claim 2, depends from claim 1, recites that
Case: 20-1303     Document: 48      Page: 8     Filed: 05/04/2021




 8                                 MICRON TECHNOLOGY, INC. v.
                                 NORTH STAR INNOVATIONS, INC.


 “the timing circuit receives a clock signal.” The Board’s
 construction does not violate the principle of claim differ-
 entiation because the “clock delay circuit” of claim 2 not
 only receives a clock signal as input, but also has specific
 output requirements not found in claim 4; claim 2 and
 claim 4 thus have different claim scope.
     With respect to the “clock delay circuit” output, the
 written description explicitly details—for the “one embodi-
 ment” that uses a timing circuit—that the output of the
 timing circuit should be “two slightly different versions” of
 the “only clock” input signal, id. at col. 5 ll. 41–44, and that
 “[the] timing circuit [] is used to provide two versions of
 [the] clock signal,” with one delayed compared to the other
 version of the clock signal, id. at col. 5. ll. 26–29.
     Contrary to Micron’s contentions, the Board’s construc-
 tion requiring the “clock delay circuit” to provide different
 versions of the input clock signal is not inappropriately
 narrow. We note, just as Micron did in its initial petition,
 that “the only embodiment disclosed in the [’]274 Patent for
 a clock delay circuit” is the timing circuit described in col-
 umn 5, J.A. 266 (Petition), which describes the timing cir-
 cuit as outputting “not separate clock signal[s] as used by
 the prior art, but [instead] merely different versions of the
 same clock which have a delay between their disabling
 edges,” ’274 patent col. 5 ll. 34–37. The specification here,
 “read as a whole[,] suggests that the very character of the
 invention requires th[is] [timing circuit limitation of out-
 putting two versions of the input clock signal] be a part of
 every embodiment [of the clock delay circuit].” Alloc, Inc.
 v. Int’l Trade Comm’n, 342 F.3d 1361, 1370 (Fed. Cir.
 2003).
     As the Board explained, Micron’s proposed construc-
 tion—that the “clock delay circuit” simply generates a de-
 layed clock signal—fails to accord with the objectives of the
 ’274 patent’s invention. See Micron, 2019 WL 5423610, at
 *19 (quoting OSRAM GmbH v. Int’l Trade Comm’n, 505
Case: 20-1303     Document: 48      Page: 9     Filed: 05/04/2021




 MICRON TECHNOLOGY, INC. v.                                    9
 NORTH STAR INNOVATIONS, INC.


 F.3d 1351, 1358 (Fed. Cir. 2007)). The ’274 patent explains:
 “It is advantageous to develop a memory output stage cir-
 cuit that does not require two or more clocks, and thus does
 not require that a precise timing relationship be main-
 tained,” because “two clocks cannot be consistently con-
 trolled due to manufacturing process variations,
 temperature variations, power supply voltage variations,
 etc.” ’271 patent col. 1 ll. 37–44. The specification goes on
 to explain that, when a timing circuit is included in the out-
 put stage memory circuit, the timing circuit is used to cre-
 ate two clock signals that are different versions of the same
 input clock signal, one delayed with respect to other, which
 ensures that “these two versions will never vary enough [to
 impair the system’s function] due to manufacturing process
 variations, temperature variations, power supply voltage
 variations, etc.” Id. at col. 5 ll. 38–41. Put another way,
 the patent contemplates that the benefits sought to be
 achieved and the problems sought to be avoided are accom-
 plished when the clock delay timing circuit limitation out-
 puts two versions of the same input clock signal, one
 delayed with respect to the other. In the context of the pa-
 tent, the Board correctly construed “clock delay circuit” to
 be “a circuit that receives a clock signal as an input and
 provides different versions of the input clock signal, with
 one version delayed compared to the other version.”
     Micron submits that even under this construction, the
 Board erred in failing to recognize that Tachibana discloses
 the “clock delay circuit” of claim 2. Appellant’s Br. at 49.
 We disagree. The Board’s finding of no anticipation is sup-
 ported by substantial evidence.
     First, the Board’s finding that Tachibana does not dis-
 close a “clock delay circuit” with a clock signal input is well-
 supported. Micron argues that the input signals of Tachi-
 bana’s timing circuit are clock signals because “they start
 the process of signal generation that will eventually ena-
 ble/disable Tachibana’s differential amplifier.” Appellant’s
 Br. at 49 (emphasis added) (citations and internal
Case: 20-1303     Document: 48      Page: 10    Filed: 05/04/2021




 10                                MICRON TECHNOLOGY, INC. v.
                                 NORTH STAR INNOVATIONS, INC.


 quotation marks omitted). But that is true only after the
 input signals get manipulated, combined, and modified by
 Tachibana’s timing circuit. In other words, Micron’s argu-
 ment has to rely on the output signals from Tachibana’s
 timing circuit to effectively serve as a stand-in for meeting
 the clock input signal requirement. We see no error in the
 Board’s rejection of that proposed substitution. Substan-
 tial evidence supports the Board’s finding that “[n]o input
 signal to Tachibana’s timing circuit corresponds to a ‘clock
 signal,’ i.e., ‘a control signal that enables or disables a cir-
 cuit element in an output stage, such as a differential am-
 plifier or a level converter.’” 3 Micron, 2019 WL 5423610, at
 *20.
     Second, even if Tachibana disclosed a clock signal as
 input to its timing circuit, the Board’s finding that Tachi-
 bana fails to disclose a timing circuit that outputs two ver-
 sions of the same input clock signal, one delayed with
 respect to the other, is supported by substantial evidence.
 We agree with the Board that the signals outputted by
 Tachibana’s timing circuit can hardly be described as two
 different versions of the same input signal or even two ver-
 sions of each other. As the Board explained, the “input sig-
 nals [in Tachibana are manipulated] in various ways to



      3   Micron contends that the ’274 patent’s disclosed
 timing circuit lacks an “input clock signal” under the
 Board’s construction of that term. That argument is beside
 the point because (1) the relevant question is whether
 Tachibana discloses a “clock delay circuit,” as construed,
 and (2) neither party disputes the Board’s construction of
 “clock signal.” Moreover, we understand the Board’s inter-
 pretation of clock signal to refer to a signal that itself can
 enable/disable a circuit element, which is what typical
 clock signals do, see ’274 patent at col. 1 ll. 33–45 and col.
 5 ll. 20–23, and what the input clock signal 78 of the ’274
 patent is, see id. at col. 5 ll. 41–44.
Case: 20-1303    Document: 48      Page: 11    Filed: 05/04/2021




 MICRON TECHNOLOGY, INC. v.                                 11
 NORTH STAR INNOVATIONS, INC.


 create new output signals,” and each signal “result[s] from
 different logic circuitry operating on different logic input
 signals.” Micron, 2019 WL 5423610, at *21. Accordingly,
 substantial evidence supports the Board’s finding that
 Tachibana does not anticipate claim 2 because it fails to
 disclose the “clock delay circuit.”
                               B
     We turn next to claim 10, which requires that “the dif-
 ferential amplifier has an output driven by at least one of
 an emitter and a source of a transistor.” The Board found
 that Micron failed to show that Tachibana anticipated
 claim 10 because “the differential amplifiers in Figures 15
 and 17 [of Tachibana] do not include bipolar transistor
 131,” and thus, “the differential amplifier does not have an
 output driven by the emitter of bipolar transistor 131.” Mi-
 cron, 2019 WL 5423610, at *25. Micron appeals this find-
 ing, averring that the Board erred “by adding to the plain
 claim language a requirement that the transistor driving
 the output must be part of the differential amplifier” and
 that this was arbitrary because “[t]here is no material dis-
 pute that Tachibana’s transistor 131 performs the function
 of conveying the differential amplifier output to the [level
 converter].” Appellant’s Br. at 53.
     We are unconvinced. The claim language here requires
 that the differential amplifier output be “driven by” a tran-
 sistor’s emitter or source, and we agree with North Star
 that describing “a component that ‘drives’ the output of a
 circuit element as nothing more than a component that
 ‘conveys’ that output, or passes it through, is . . . contrary
 to the specification [of the ’274 patent].” Appellee’s Br. at
 58. As the Board observed, the specification describes “one
 circuit element’s output driving another circuit element’s
 input,” and that in doing so, the circuit element necessarily
 “includes the component doing the driving.” See Micron,
 2019 WL 5423610, at *24–25. We need not consult a dic-
 tionary to understand that a component performing the
Case: 20-1303    Document: 48      Page: 12     Filed: 05/04/2021




 12                                MICRON TECHNOLOGY, INC. v.
                                 NORTH STAR INNOVATIONS, INC.


 function of driving a circuit structure’s “output” as used in
 the ’274 patent requires that the driver component be a
 part of that circuit structure. The specification twice de-
 scribes the operation of a particular transistor’s emitter,
 and both times it discusses particular transistor emitters
 within the differential amplifier as outputting the differen-
 tial amplifier’s output signal to the level converter. See
 ’274 patent at col. 6 ll. 16–19 (“[T]he output of differential
 amplifier 100 (i.e. the emitters of transistors 123 and 132)
 provides the amplified differential voltage to the gates of
 transistors 140 and 142.”) and col. 5 ll. 13–17 (“Transistors
 123 and 132 then function as emitter followers which pro-
 vide the larger differential voltage to the input of level con-
 verter 102 at the control electrodes of transistor 140 and
 142.”). In view of the ’274 specification, we agree with the
 Board’s understanding of the “driven by” limitation. Ac-
 cordingly, Tachibana does not disclose a transistor that
 performs the function of driving the output of the differen-
 tial amplifier. We thus conclude that the Board’s determi-
 nation that Tachibana does not anticipate claim 10 is
 supported by substantial evidence.
                               C
     Lastly, we turn to North Star’s cross-appeal on claims
 1 and 21. North Star asserts the same error with respect
 to the Board’s findings on both claims, i.e., that the Board
 erred by allowing two claim limitations to be satisfied by
 the same single circuit element disclosure in Tachibana.
 See Appellee’s Br. at 69–70. Specifically, North Star chal-
 lenges the Board’s determination that certain transistors,
 which are drawn respectively in Tachibana’s figures to be
 located within the differential amplifier and level converter
 circuits, meet the “impedance control circuit” limitations in
 claim 1 and claim 21. Because these transistors are part of
 the differential amplifier and level converter, Micron ar-
 gues, these transistors cannot also meet the impedance
 control circuit limitations.
Case: 20-1303    Document: 48      Page: 13     Filed: 05/04/2021




 MICRON TECHNOLOGY, INC. v.                                  13
 NORTH STAR INNOVATIONS, INC.


      We see no error in the Board’s reasoning. Just as with
 claim 10 (and whether the transistor there was driving the
 output), the Board focused on whether the relevant tran-
 sistor circuit elements in Tachibana perform the function
 of the limitation—here, impedance control. In support of
 its finding, the Board relied on undisputed expert testi-
 mony that transistor 412 of Tachibana performs the imped-
 ance control for the differential amplifier and that
 transistor 340 performs the impedance control for the level
 converter. See Micron, 2019 WL 5423610, at *10.
      Contrary to North Star’s assertions, the Board explic-
 itly noted that it was mapping separate components to each
 of the three separate limitations in claims 1 and 21: the
 differential amplifier, the impedance control circuit, and
 the level converter. The Tachibana transistors at issue
 here, 412 and 340, though drawn within the bounds of
 Tachibana’s differential amplifier and level converter re-
 spectively, do not carry out any operations for these sub-
 circuits; it is undisputed that they only perform impedance
 control. The Board explained that, in Tachibana, “separate
 and distinct components perform differential amplifica-
 tion, separate and distinct components perform level con-
 version, and separate and distinct components perform
 impedance control, i.e., PMOS transistor 412 and NMOS
 transistor 340 for impedance control.” See id. (citations
 omitted). Because the evidence demonstrates that neither
 transistor 412 or 340 “engages in either differential ampli-
 fication or level conversion,” id. (citation omitted), substan-
 tial evidence supports the Board’s conclusion that
 Tachibana anticipates claims 1 and 21.
                         CONCLUSION
     We have considered the parties’ remaining arguments
 and are unpersuaded. For the reasons stated, the Board’s
 decision is affirmed.
                         AFFIRMED
Case: 20-1303   Document: 48     Page: 14   Filed: 05/04/2021




 14                              MICRON TECHNOLOGY, INC. v.
                               NORTH STAR INNOVATIONS, INC.


                           COSTS
 Each party shall bear its own costs.